EIGINAL                                            09/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: PR 22-0004


                                         PR 22-0004
                                                                           SEP 13 2022
                                                                        Bowen Greenwood
 IN RE PETITION OF LEEANN CERTAIN FOR                                 Clerk of Supreme
                                                                                         Court
                                                                         State c-)f Montana
 REINSTATEMENT TO ACTIVE STATUS IN                                   ORDER
 THE BAR OF MONTANA


        LeeAnn Certain has petitioned for reinstaternent to active status in the State Bar of
Montana. Certain voluntarily chose to move to inactive status on January 15, 2013, and
since that date has continuously clerked for the Eighteenth Judicial District Court, Gallatin
County. The Petition states that Certain is not currently subject to disciplinary proceedings
and has not committed any acts or omissions sanctionable under the Rules of Professional
Conduct while on inactive status. Good cause appearing,
        IT IS HEREBY ORDERED that the petition of LeeAnn Certain for reinstatement
to active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues,
fees, and taxes owing to the State Bar. No continuing education credits for the time on
inactive status are required.
       The Clerk is directed to provide copies of this order to the Petitioner and the
State Bar of Montana. 14/ 11,
       DATED this /3- day of Septernber, 2022.
             JUL
    /94 AI
        Justices




2